Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Denise L. Padgett and Ronald Padgett and             Appeal from the County Court at Law No.
all occupants of 5282 Quail Hollow Dr,               1 of Bell County, Texas (Tr. Ct. No.
Temple, TX 76502, Appellants                         87,801). Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
No. 06-18-00079-CV        v.                         Stevens participating.

The Bank of New York Mellon Trust
Company, N.A., Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellants, Denise L. Padgett and Ronald Padgett and all occupants of
5282 Quail Hollow Dr, Temple, TX 76502, have adequately indicated their inability to pay costs
of appeal. Therefore, we waive payment of costs.


                                                     RENDERED FEBRUARY 12, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk